                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
                                                 § CASE NUMBER 4:08-CR-00093-1-MAC
v.                                               §
                                                 §
                                                 §
JEFFERY DALE GILBREATH                           §
                                                 §

        REPORT AND RECOMMENDATION ON PETITION FOR WARRANT
                  FOR OFFENDER UNDER SUPERVISION

       Pending is a “Petition for Warrant or Summons for Offender Under Supervision” filed

May 5, 2007, alleging that the Defendant, Jeffery Dale Gilbreath, violated his conditions of

supervised release. This matter is referred to the undersigned United States magistrate judge for

review, hearing, and submission of a report with recommended findings of fact and conclusions

of law. See United States v. Rodriguez, 23 F.3d 919, 920 n.1 (5th Cir. 1994); see also 18 U.S.C.

§ 3401(i) (2000); E.D. Tex. Crim. R. CR-59.

                          I. The Original Conviction and Sentence

       Jeffery Dale Gilbreath was sentenced on July 30, 2009, before The Honorable Marcia A.

Crone, of the Eastern District of Texas, after pleading guilty to the offenses of Conspiracy to

Possess Stolen Mail and Conspiracy to Possess Fifteen or More Counterfeit or Unauthorized

Access Devices with Intent to Defraud, both Class D felonies. Each offense carried a statutory

maximum imprisonment term of 5 years. The guideline imprisonment range, based on a total

offense level of 12 and a criminal history category of VI, was 30 to 37 months for each count.

Jeffery Dale Gilbreath was subsequently sentenced to 37 months’ imprisonment for each count,

to be served concurrently for a total of 37 months’ imprisonment followed by a 3 year term of


                                               -1-
supervised release subject to the standard conditions of release, plus special conditions to include

financial disclosure, substance abuse testing, restitution in the amount of $4,251.54, and a $100

special assessment.

                                     II. The Period of Supervision

       On May 27, 2016, Jeffery Dale Gilbreath completed his period of imprisonment and

began service of the supervision term.    On April 7, 2017, Gilbreath was arrested for Theft and

later convicted on October 12, 2017. (Govt. Ex. 1.)

                                         III. The Petition

       United States Probation filed the Petition for Warrant for Offender Under Supervision

raising four allegations. The petition alleges that Jeffery Dale Gilbreath violated the following

conditions of release:

       Allegation 1. The Defendant shall not commit another federal, state, or local
       crime.

       Allegation 2. That the defendant shall report to the probation officer as directed
       by the court and submit a truthful and complete written report within the first five
       days of each month.

       Allegation 3. The Defendant shall participate in a program of testing and
       treatment for drug abuse, as directed by the probation officer, until such time as
       the defendant is released from the program by the probation officer.

       Allegation 4. The defendant was ordered to pay restitution in the amount of
       $4,251.24.

                                         IV. Proceedings

       On May 17, 2021, the undersigned convened a hearing pursuant to Rule 32.1 of the

Federal Rules of Criminal Procedure to hear evidence and arguments on whether the Defendant

violated conditions of supervised release, and the appropriate course of action for any such

violations.



                                                -2-
        At the revocation hearing, counsel for the Government argued that Gilbreath should be

sentenced within the guideline range, and the Defendant requested a downward variance of 8

months’ imprisonment. The Defendant agreed to plead “true” to the first allegation that claimed

he failed to refrain from committing another crime.

                                        V. Principles of Analysis

        According to Title 18 U.S.C. § 3583(e)(3), the court may revoke a term of supervised

release and require the defendant to serve in prison all or part of the term of supervised release

authorized by statute for the offense that resulted in such term of supervised release without

credit for time previously served on post-release supervision, if the court, pursuant to the Federal

Rules of Criminal Procedure applicable to revocation of probation or supervised release, finds by

a preponderance of the evidence that the defendant violated a condition of supervised release,

except that a defendant whose term is revoked under this paragraph may not be required to serve

on any such revocation more than five years in prison if the offense that resulted in the term of

supervised release is a Class A felony, more than three years if such offense is a Class B felony,

more than two years in prison if such offense is a Class C or D felony, or more than one year in

any other case. The original offense of conviction was a Class D felony, therefore, the maximum

imprisonment sentence is 2 years.

        According to U.S.S.G. § 7B1.1(a)1, if the court finds by a preponderance of the evidence

that the Defendant violated conditions of supervision by failing to refrain from committing

another crime, the Defendant will be guilty of committing a Grade B violation. U.S.S.G. §

7B1.3(a)(2) indicates that upon a finding of a Grade B violation, the court may (A) revoke



1. All of the policy statements in Chapter 7 that govern sentences imposed upon revocation of supervised release
are non-binding. See U.S.S.G. Ch. 7 Pt. A; United States v. Price, 519 F. App’x 560, 562 (11th Cir. 2013).


                                                      -3-
probation or supervised release; or (B) extend the term of probation or supervised release and/or

modify the conditions of supervision.

       U.S.S.G. § 7B1.4(a) provides that in the case of revocation of supervised release based on

a Grade B violation and a criminal history category of VI, the policy statement imprisonment

range is 21 to 27 months. However, the statutory maximum sentence is two years, so the

imprisonment range is 21 to 24 months.

       According to U.S.S.G. § 7B1.3(d), any restitution, fine, community confinement, home

detention, or intermittent confinement previously imposed in connection with a sentence for

which revocation is ordered that remains unpaid or unserved at the time of revocation shall be

ordered to be paid or served in addition to the sanction determined under U.S.S.G. § 7B1.4 and

any such unserved period of community confinement, home detention, or intermittent

confinement may be converted to an equivalent period of imprisonment.

       According to U.S.S.G. § 7B1.3(f) any term of imprisonment imposed upon revocation of

probation or supervised release shall be ordered to be served consecutively to any sentence of

imprisonment that the defendant is serving, whether or not the sentence of imprisonment being

served resulted from the conduct that is the basis of the revocation of probation or supervised

release. The Defendant’s revocation sentence shall run consecutively to any other sentence he is

serving.

       According to 18 U.S.C. § 3583(h), when a term of supervised release is revoked and the

defendant is required to serve a term of imprisonment, the court may include a requirement that

the defendant be placed on a term of supervised release after imprisonment. The length of such a

term of supervised release shall not exceed the term of supervised release authorized by statute

for the offense that resulted in the original term of supervised release, less any term of



                                               -4-
imprisonment that was imposed upon revocation of supervised release. The authorized term of

supervised release for this offense is not more than 3 years.

       U.S.S.G. § 7B1.3(g)(2) indicates where supervised release is revoked and the term of

imprisonment imposed is less than the maximum term of imprisonment imposable upon

revocation, the court may include a requirement that the defendant be placed on a term of

supervised release upon release from imprisonment. The length of such a term of supervised

release shall not exceed the term of supervised release authorized by statute for the offense that

resulted in the original term of supervised release, less any term of imprisonment that was

imposed upon revocation of supervised release.

       In determining the Defendant’s sentence, the court shall consider:

       1. The nature and circumstance of the offense and the history and characteristics of the
          defendant; see 18 U.S.C. § 3553(a)(1);

       2. The need for the sentence imposed: to afford adequate deterrence to criminal conduct;
          to protect the public from further crimes of the defendant; and to provide the
          Defendant with needed educational or vocational training, medical care, other
          corrective treatment in the most effective manner; see 18 U.S.C. §§ 3553 (a)(2)(B)-
          (D);

       3. Applicable guidelines and policy statements issued by the Sentencing Commission,
          for the appropriate application of the provisions when modifying or revoking
          supervised release pursuant to 28 U.S.C. § 994(a)(3), that are in effect on the date the
          defendant is sentenced; see 18 U.S.C. 3553(a)(4); see also 28 U.S.C. § 924(A)(3);

       4. Any pertinent policy statement issued by the Sentencing Commission, pursuant to 28
          U.S.C. § 994(a)(2), that is in effect on the date the defendant is sentenced; see 18
          U.S.C. § 3553(a)(5); and

       5. The need to avoid unwarranted sentence disparities among defendants with similar
          records who have been found guilty of similar conduct; see 18 U.S.C. § 3553(a)(6).

       6. The need to provide restitution to any victims of the offense.

18 U.S.C. §§ 3583(e) and 3553(a).




                                                -5-
                                        VI. Application

       The Defendant pled “true” to the petition’s allegation that he violated a mandatory

condition of release that he failed to refrain from committing another crime. Based upon the

Defendant’s plea of “true” to this allegation of the Petition for Warrant or Summons for Offender

Under Supervision and U.S.S.G. § 7B1.1(a), the undersigned finds that the Defendant violated a

condition of supervised release.

       The undersigned has carefully considered each of the factors listed in 18 U.S.C. §

3583(e). The Defendant’s violation is a Grade B violation, and the criminal history category is

VI. The policy statement range in the Guidelines Manual is 21 to 27 months; however, the

statutory maximum is two years decreasing his range to 21 to 24 months. The Defendant did not

comply with the conditions of supervision and has demonstrated an unwillingness to adhere to

conditions of supervision.

       Consequently, incarceration appropriately addresses the Defendant’s violation. The

sentencing objectives of punishment, deterrence and rehabilitation along with the

aforementioned statutory sentencing factors will best be served by a prison sentence of 21

months on each count to run concurrently with each other and to be served consecutively to any

other sentence of imprisonment with one year of term of supervised release to follow.

                                   VII. Recommendations

       The court should find that the Defendant violated the allegation in the petition that he

violated a mandatory condition of release by failing to refrain from committing another crime.

The petition should be granted and the Defendant’s supervised release should be revoked

pursuant to 18 U.S.C. § 3583. The Defendant should be sentenced to a term of 21 months’

imprisonment on each count to run concurrently with each other and to be served consecutively



                                               -6-
to any other sentence of imprisonment with a one year of term of supervised release to follow.

The Defendant requested to serve his prison term at the Federal Correctional Institution in Three

Rivers, Texas. The Defendant’s request should be accommodated, if possible.

       In addition to the mandatory and standard conditions of supervised release, the same

special conditions orally pronounced by the undersigned at the final revocation hearing shall be

imposed. The rationale for these special conditions is contained in the Defendant’s Presentence

Investigation Report.

                                       VIII. Objections
       At the close of the revocation hearing, the Defendant, defense counsel, and counsel for

the government each signed a standard form waiving their right to object to the proposed

findings and recommendations contained in this report, consenting to revocation of supervised

release, and consenting to the imposition of the above sentence recommended in this report

(involving all conditions of supervised release, if applicable). The Defendant also waived his

right to be present and speak and have his counsel present and speak before the district court

imposes the recommended sentence.         Therefore, the court may act on this report and

recommendation immediately.


      SIGNED this 19th day of May, 2021.




                                                     _________________________
                                                     Zack Hawthorn
                                                     United States Magistrate Judge




                                               -7-
